Case: 17-30353   Document: 00514786267    Page: 1   Date Filed: 01/08/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                No. 17-30353                     January 8, 2019
                                                                  Lyle W. Cayce
ROGER D. MAGEE,                                                        Clerk


             Plaintiff–Appellant,

v.

WALTER P. REED, in his official capacity as District Attorney for
Washington Parish; WALTER P. REED, in his personal capacity; JERRY
WAYNE COX,

             Defendants–Appellees.


                Appeal from the United States District Court
                   for the Eastern District of Louisiana


Before STEWART, Chief Judge, DENNIS, and WILLETT, Circuit Judges.
PER CURIAM:
      Roger D. Magee appeals the dismissal of his wrongful imprisonment, free
speech retaliation, and procedural due process claims against Walter P. Reed
(District Attorney for Washington Parish, Louisiana) and Jerry Wayne Cox (a
minister in Franklinton, Louisiana). We conclude that the district court erred
by (1) relying on Heck v. Humphrey, 512 U.S. 477 (1994), to dismiss Magee’s
wrongful imprisonment and free speech retaliation claims, and (2) resolving a
genuine dispute of material fact at the summary judgment stage to dismiss
Magee’s due process claim. Accordingly, we REVERSE the district court’s
dismissal and REMAND for further proceedings.
     Case: 17-30353   Document: 00514786267      Page: 2   Date Filed: 01/08/2019



                                 No. 17-30353
                               I. BACKGROUND
A.    Factual
      Between 2010 and 2012, Magee informed the FBI about Cox and Reed’s
unlawful business dealings, including tax fraud. After learning of Magee’s
conversations with the FBI, Cox threatened Magee, claiming that Reed was
“ex-FBI” and had “t[aken] care of it.” Cox also told Magee that if he ever came
to Louisiana, Reed would “handle” him. Two years later, in 2014, Magee
traveled to Louisiana and was soon arrested for failure to pay child support.
During his 101-day incarceration, Magee made many requests for bail through
both his family and criminal defense counsel but was refused due to a “DA
Hold,” a type of hold both parties agree is not recognized by law. Magee’s
eventual release was conditioned on his agreement to plead guilty to failure to
pay child support and to resisting an officer.
      Shortly after his release, Magee received a phone call from Cox’s
daughter asking if he intended to “pursue this any further.” Taking the
question as a reference to his cooperation with the FBI, Magee told her he was
“done.”
B.    Procedural
      Magee’s First Amended Complaint alleged various violations of his
rights—both under the U.S. Constitution and under Louisiana tort law—
against assorted defendants. Some claims went to trial while others were
dismissed. Reed and Cox each filed motions to dismiss all claims against them
under Rule 12(b)(6), or, in the alternative, under Rule 12(c) or Rule 56. The
district court granted both motions, dismissing all claims.
      The only claims before us are Magee’s § 1983 claims against Reed (in
both his official and personal capacities) for false imprisonment, free speech
retaliation, and procedural due process violations, and against Cox for free
speech retaliation.

                                       2
     Case: 17-30353    Document: 00514786267       Page: 3   Date Filed: 01/08/2019



                                    No. 17-30353
                               II. STANDARD OF REVIEW
      We review dismissals under Rule 12(b)(6) and 12(c) de novo. Lampton v.
Diaz, 639 F.3d 223, 225 (5th Cir. 2011); Johnson v. Johnson, 385 F.3d 503, 529
(5th Cir. 2004). And the standard for dismissal under Rule 12(c) is the same as
under Rule 12(b)(6): “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017)
(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
      We also review de novo a district court’s grant of summary judgment
under Rule 56. Hyatt v. Thomas, 843 F.3d 172, 176 (5th Cir. 2016). Summary
judgment is appropriate “if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of
law.” FED. R. CIV. P. 56(a). A dispute is genuine if the summary judgment
evidence would enable a reasonable jury to return a verdict for the non-movant.
Hyatt, 843 F.3d at 177.

                                   III. DISCUSSION
A.    The District Court Erred by Relying on Heck to Dismiss the Free
      Speech Retaliation Claim Against Cox and the False
      Imprisonment and Free Speech Retaliation Claims Against
      Reed.
      In Heck, the Supreme Court held that if a plaintiff’s civil rights claim for
damages challenges the validity of his criminal conviction or sentence, and the
plaintiff cannot show that such conviction or sentence has been reversed,
invalidated, or otherwise set aside, the claim is not cognizable under § 1983.
512 U.S. at 486–87. However, if a successful civil rights claim will not
demonstrate the invalidity of any outstanding criminal judgment against the
plaintiff, the claim should be allowed to proceed, in the absence of some other
bar to the suit. Id. at 487.


                                         3
     Case: 17-30353    Document: 00514786267     Page: 4    Date Filed: 01/08/2019



                                  No. 17-30353
      Here, the district court reasoned that the false imprisonment and free
speech retaliation claims required proof that Magee’s arrest was not supported
by probable cause. Thus, success on these claims would render Magee’s guilty
plea convictions invalid under Heck.
      We disagree. Magee’s claims stem not from his arrest but from his denial
of bail. In Eubanks v. Parker County Commissioners Court, we held that Heck
was inapplicable to violations stemming from a denial of bail because a denial
of bail has “no bearing” on the validity of the underlying convictions. No. 94-
10087, 1995 WL 10513, *1, *3 (5th Cir. Jan. 3, 1995) (unpublished but
precedential under 5th Cir. R. 47.5.3). Even assuming Magee was guilty of the
crime he was arrested for, he was still entitled to bail under the Louisiana
Constitution. LA. CONST. art. I, § 18. Success on Magee’s false imprisonment
and free speech retaliation claims would not invalidate his initial arrest or
guilty plea. Thus, the district court erred in relying on Heck to dismiss Magee’s
false imprisonment and free speech retaliation claims.
B.    The District Court Erred by Dismissing the Procedural Due
      Process Claim Against Reed.
      First, we must consider whether the district court converted a Rule 12
motion into a summary judgment proceeding by considering evidence outside
the pleadings. “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the
pleadings are presented to and not excluded by the court, the motion must be
treated as one for summary judgment under Rule 56.” FED. R. CIV. P. 12(d). If
so, while review is still de novo, we must inquire whether there is a genuine
dispute as to a material fact. See FED. R. CIV. P. 56(a).
      Reed attached to his motion to dismiss a trial court minute entry, which
established that the district court set a $750 bond on Magee’s charge for
resisting arrest and did not set bond for his child support charge. Reed used
this to try to establish that neither he nor anyone from his office was present

                                        4
    Case: 17-30353     Document: 00514786267     Page: 5   Date Filed: 01/08/2019



                                  No. 17-30353
at the bond hearing. The district court used the minute entry to conclude that
Reed was not causally connected to the claim. Because the district court relied
on evidence outside the pleadings, we must treat this as a review of summary
judgment and ask whether there is a genuine dispute as to a material fact.
      While Reed attached evidence meant to establish that neither he nor his
office was involved in Magee’s bail hearings, Magee submitted evidence to
establish the opposite. In response to Reed’s motion, Magee submitted
declarations from his criminal counsel, Marion Farmer, from his aunt, Ruby
Magee, and from himself to establish that he had been denied bail subject to a
“DA Hold,” a type of hold that both parties agree is not recognized by law.
      Magee has established evidence of the DA Hold by providing sworn
affidavits from multiple parties. Resolving all reasonable inferences in favor of
the nonmoving party, as we must, we conclude that the existence of a
mysterious and unheard-of “DA Hold” could lead a reasonable juror to believe
that the District Attorney or his office was engaged in some sort of foul play or
direct intervention with Magee’s ability to receive bail. Thus, there is a genuine
dispute as to a material fact—namely, whether such a “DA Hold” actually
exists and whether it was used to deny Magee bail—meaning summary
judgment was inappropriate.
      The district court explicitly relied on the minute entry submitted by
Reed. But it made no mention of Magee’s contrary evidence, thus improperly
resolving a genuine dispute of material fact at the summary judgment stage.

                               IV. CONCLUSION
      The district court erred in concluding that Magee’s false imprisonment
and free speech retaliation claims were barred by Heck. It also erred in
resolving a genuine dispute of a material fact at the summary judgment stage
to dismiss Magee’s due process claim. We REVERSE the district court’s
dismissal and REMAND for further proceedings.
                                   5